DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 2, 5 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook (2005/0281603) in view of Navarro (6,254,292) and Ohashi (2006/0114276).

	Regarding claim 1, Cook teaches an image recording apparatus, comprising:
	a plate member (fig. 5, item 140) which extends in a first direction (fig. 5, into page) that is a substantially horizontal direction (see fig. 5), the plate member including a base portion (fig. 5, portion of 140 on which item 190/192 is mounted), to which  pulley (fig. 5, item 190/192) is mounted and a first guide (fig. 5, item 148) extending in the first direction;
	a second guide (fig. 5, item 146) which extends in the first direction;
	a carriage (fig. 5, item 142) which is reciprocateable and slidable with respect to the first guide and the second quide in the first direction (see fig. 4), while being supported and guided by the first guide and the second guide (see fig. 4);
	a timing belt (fig. 5, item 194) which is wound on the pulley and which is connected to the carriage (see figs. 4, 5);

	a carriage movement detector (fig. 5, items 167/196) including (a) a sensor (fig. 5, item 167) which is carried by the carriage (see fig. 5) and (b) an encoder strip (fig. 5, item 196) which is held in a standing posture which extends in the first direction, the carriage movement detector detecting a movement of the carriage in the first direction ([0041]);
	a support member (fig. 4, note portions of frame supporting encoder strip 196) standing from the base portion of the plate member and configured to support the encoder strip at a position higher than the first guide of the plate member (see figs. 4, 5),
	wherein the base portion of the plate member has a horizontal surface facing upward (fig. 5, note portion of 140 facing upward), the timing belt is interposed between the encoder strip and the horizontal surface of the plate member (see fig. 5), and the carriage reciprocates in the first direction in a state in which part of the carriage is interposed between the horizontal surface of the plate member and the encoder strip in a vertical direction (see fig. 5, note that the bottom portion of slot 167 is always located between the horizontal surface and the encoder strip). 
	Cook does not teach wherein the support member comprises a narrow upper end portion supporting the encoder strip and a wide lower end portion, a width of which in a second direction is greater than that of the narrow upper end portion, the second direction being perpendicular to the first direction and the vertical direction, the narrow 
	(Note that Cook teaches an encoder strip in a “standing posture.” Note also that “standing posture” has not been defined with any specificity, and thus even if Cook did not teach an upright encoder strip, it could be argued that “standing posture” is vague enough to allow for the limitation to be met in other ways. Note also that Navarro teaches arrangements in which its encoder strip is both horizontal and vertical, and this evidences that the alternative arrangements was simply an obvious rearrangement of parts, which under MPEP 2144.04, is not patentable if it does not modify the operation of the device. Here, it does not).
	Cook in view of Navarro does not teach a hook portion extending from an upper end portion and inserted into a hole of the encoder strip in a second direction to hold the encoder strip. Ohashi teaches this (Ohashi, see fig. 7, Note unlabeled hook portions inserted into holes of encorder strip 107 to hold encoder strip). It would have been obvious to one of ordinary skill in the art at the time of invention to add hook portions of the type disclosed by Ohashi to the device disclosed by Cook in view of Navarro because doing so would constitute a simple substitution of one known attachment technique for another to obtain predictable results. 
	Upon addition of the hooks of Ohashi to the device of Cook in view of Navarro, the hooks would be located at the narrow upper end portions of the support members.

	Regarding claim 2, Cook in view of Navarro and Ohashi teaches the image recording apparatus of claim 1, wherein the first guide is located on a first side of the carriage, and
	wherein the encoder strip is located on a second side of the carriage, wherein the second side of the carriage is opposite the first side of the carriage in the vertical direction (Cook, see fig. 5, Note that part of the carriage is sandwiched between the first guide and the encoder strip). 

 	Regarding claim 5, Cook in view of Navarro and Ohashi teaches the image recording apparatus of claim 1, wherein the encoder strip is located above the carriage, and the first guide is located below the carriage (Cook, see fig. 5, Again, note that language such as “above the carriage” and “below the carriage” can mean more than one thing. The encoder strip 196 is above the part of the carriage including the bottom 

 	Regarding claim 12, Cook in view of Navarro and Ohashi teaches the image recording apparatus of claim 1, wherein the support member stands from the horizontal surface of the plate member, and an upper end of the support member is interposed between the horizontal surface and the encoder strip in the vertical direction (Cook, see fig. 4, note that if the “upper end” of the support member is taken to be the bottom of the slot on the frame into which the encoder scale is inserted, the limitation is met).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook in view of Navarro and Ohashi as applied to claim 5 above, and further in view of Yanagi et al. (2004/0061757).

	Regarding claim 6, Cook in view of Navarro and Ohashi teaches the image recording apparatus according to claim 5, 
 	wherein the sensor projects in a direction away from the first rail portion in the vertical direction (Cook, see fig. 5, Note that because encoder strip is vertical, the unshown sensor within slot 167 must also be vertical).
	Cook in view of Navarro and Ohashi not teach wherein the sensor is fixed directly to a control board which controls the recording head. Yanagi teaches this (Yanagi, [0100]). It would have been obvious to fix the encoder sensor to the control board, as taught by Yanagi, in the device taught by Cook in view of Navarro and Ohashi because 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853